Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Clamp-on ultrasonic flow measuring device for accurately positioning on an existing low tube of a specific shape.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is directed to a process step of inserting the tube between the holding portions without any structure to further define the structure of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tsukigi et al. (JP2018047212 corresponding to US Patent 2019/0285450) (hereinafter Tsukigi).
Regarding claim 1, Tsukigi teaches an ultrasonic flow amount measuring device (10) that is attachable to and detachable from an outside of a tube (P) in which a fluid flows and alternately transmits and receives an ultrasonic beam transmitted across the tube in an inclined direction (Fig. 9) so as to measure a flow amount of the fluid, the ultrasonic flow amount measuring device comprising: a frame-shaped base (12); a pair of tube holding portions (131, 132) that is respectively disposed along both side portions of the base and is openable and closeable through a shaft portion (S); and a pair of ultrasonic transmission and reception units (111) that is disposed in the tube holding portions (Fig. 10) so as to face each other in the inclined direction, wherein each of the pair of tube holding portions includes a clamping portion that clamps the tube in a closed state and a holding concave portion (Fig. 10) that is provided along the clamping portion so as to face the clamping portion, and each of the pair of ultrasonic transmission and reception units includes an ultrasonic transmission and reception element (101, 102) that transmits and receives the ultrasonic beam and an ultrasonic transmission body that allows a front end surface to be in close contact with the tube and allows a rear end surface to be in close contact with the ultrasonic transmission and reception element so that the ultrasonic beam enters and exits the tube from the inclined direction.
Regarding claim 2, Tsukigi teaches the tube holding portions are opened at a predetermined angle on both sides so that the tube is attached and detached (Fig. 9 & 10).
Regarding claim 3, Tsukigi inherently teaches the step of the tube holding portions being opened, the tube is inserted between the holding concave portions, the tube holding portions are closed, the tube is clamped by the clamping portions, and the tube is held by the holding concave portions (Fig. 9).
Regarding claims 4 and 5, Tsukigi teaches the front end surface of the ultrasonic transmission body is formed as a plane and the front end surface slightly protrudes into the holding concave portion (Fig. 9 & 10) wherein the front end surface of the ultrasonic transmission body presses the tube having flexibility from both sides so that the ultrasonic transmission body is deformed to be flat (Fig. 7).
Regarding claim 6, Tsukigi teaches a closed state of the tube holding portions with respect to the tube is locked by a locking member (133, Fig. 13).
Claims 1-3 and 6 are rejected under 35 U.S.C. 102(A) (1) as being anticipated by Murakami (2013/0180341).
Regarding claim 1, Murakami teaches an ultrasonic flow amount measuring device (Fig. 10) that is attachable to and detachable from an outside of a tube (P) in which a fluid flows and alternately transmits and receives an ultrasonic beam transmitted across the tube in an inclined direction (Fig. 10) so as to measure a flow amount of the fluid, the ultrasonic flow amount measuring device comprising: a frame-shaped base (22); a pair of tube holding portions (21, 23) that is respectively disposed along both side portions of the base and is openable and closeable through a shaft portion (7, 8); and a pair of ultrasonic transmission and reception units (15a, 15b) that is disposed in the tube holding portions (Fig. 10) so as to face each other in the inclined direction, wherein each of the pair of tube holding portions includes a clamping portion that clamps the tube in a closed state and a holding concave portion (Fig. 16) that is provided along the clamping portion so as to face the clamping portion, and each of the pair of ultrasonic transmission and reception units includes an ultrasonic transmission and reception element (13a, 13b) that transmits and receives the ultrasonic beam and an ultrasonic transmission body that allows a front end surface to be in close contact with the tube and allows a rear end surface to be in close contact with the ultrasonic transmission and reception element so that the ultrasonic beam enters and exits the tube from the inclined direction (Fig. 8).
Regarding claim 2, Murakami teaches the tube holding portions are opened at a predetermined angle on both sides so that the tube is attached and detached (Fig. 16).
Regarding claim 3, Murakami inherently teaches the step of the tube holding portions being opened, the tube is inserted between the holding concave portions, the tube holding portions are closed, the tube is clamped by the clamping portions, and the tube is held by the holding concave portions (Fig. 16).
Regarding claim 6, Murakami teaches a closed state of the tube holding portions with respect to the tube is locked by a locking member (Fig. 15 & 16).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsugiki.
Regarding claim 7, Tsukigi teaches a locking mechanism to lock the holding portions to the flow tube however fails to teach the locking member including an elliptical ring sandwiching a pair of projections respectively provided in the pair of tube holding portions between minor axes of an ellipse by the rotation of the elliptical ring so as to be locked. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the locking mechanism as claimed since it is nothing more than an alternative to hold the holding portion in place upon the tube being inserted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuyano (2013/0104667) teaches a pair of tube holding portion with ultrasonic transmission and reception units disposed in the holding portions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Thu: 6:30-4:30; Mon: Telework; Tue-Thu: On Campus; Fri: Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            10/25/2021